UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MARJORIE HOLESAPPLE,                   
                Plaintiff-Appellant,
                 v.                             No. 00-1537
DANIEL BARRETT, III,
               Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
               Frederic N. Smalkin, District Judge.
                          (CA-99-1427-S)

                      Argued: January 26, 2001

                      Decided: March 2, 2001

    Before NIEMEYER and MICHAEL, Circuit Judges, and
 James H. MICHAEL, Jr., Senior United States District Judge for
     the Western District of Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: John Walter Sippel, Jr., OBER, KALER, GRIMES &
SHRIVER, P.C., Baltimore, Maryland, for Appellant. Amy Leete
Leone, MCCARTHY, WILSON & ETHRIDGE, Rockville, Mary-
land, for Appellee. ON BRIEF: Manfred W. Leckszas, OBER,
KALER, GRIMES & SHRIVER, P.C., Baltimore, Maryland, for
Appellant. Robert B. Hetherington, MCCARTHY, WILSON &
ETHRIDGE, Rockville, Maryland, for Appellee.
2                       HOLESAPPLE v. BARRETT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Plaintiff-Appellant Marjorie Holesapple filed the instant negligence
lawsuit in admiralty against her son-in-law, defendant-appellee Daniel
Barrett, III, ("Barrett") for injuries Holesapple suffered during a fam-
ily outing on Barrett’s small power boat. Holesapple appeals the dis-
trict court’s refusal to consider Holesapple’s expert’s affidavit and
entry of summary judgment for Barrett.

                                    I

  On January 10, 1998, Holesapple, together with her son, Alvin
Pumphrey, daughter, Linda Barrett, and son-in-law, Barrett, embarked
on a day cruise in Barrett’s 24-foot recreational powerboat, the Y
KNOT. The Y KNOT is capable of reaching fifty miles per hour, but
her planing speed is approximately fifteen miles per hour. Although
no official weather reports have been submitted, the weather that day
apparently began with a hazy morning with possible winds, and
warmed up to approximately eighty degrees.

   Holesapple believed the cruise would be limited to Florida’s Inter-
coastal Waterway (ICW), but after several hours in the ICW and a
stop for lunch, Barrett drove the Y KNOT through an inlet that led
to the Atlantic Ocean. Holesapple was aware that the boat had left the
ICW and was venturing into the Atlantic, but alleges that there was
no discussion about the trip out of the ICW, including no word of
concern from Holesapple to any family member, nor any request that
Barrett return to the ICW. Holesapple testified that she was terrified,
but said nothing. Holesapple had been a passenger on Barrett’s boats
on several prior occasions, and Barrett had approximately thirty-three
years of boating experience.

   As the boat traveled out in the ocean, there were approximately
sixty to seventy other boats in sight, including an inflatable one. After
                        HOLESAPPLE v. BARRETT                          3
about fifteen minutes into the Atlantic, the water became rougher and,
upon suggestion from Linda Barrett, Barrett began to return to shore,
allegedly continuing to drive the boat at a speed of fifteen to twenty
miles per hour. On the return, Barrett and Pumphrey saw three large
waves that "came out of nowhere" and, within one to two seconds, the
Y KNOT hit the first wave and apparently went airborne for a
moment. By the time the boat had reached the third wave, Barrett had
slowed the boat down to an idle to soften the impact. No verbal warn-
ing was given in the one to two seconds between when Pumphrey and
Barrett saw the waves and when the Y KNOT hit the waves. Just prior
to the encounter with the waves, Holesapple was standing near the
front of the boat, bracing herself by holding onto a bar. However,
Holesapple was thrown to the deck during the encounter, along with
Pumphrey and Linda Barrett. Holesapple suffered two broken ankles
and filed the instant negligence action against Barrett.

                                   II

   Holesapple appeals the district court’s denial to consider the affida-
vit of admiralty expert Jack Riggleman, in deciding the parties’ cross
motions for summary judgment. Decisions regarding admissibility of
expert testimony are reviewed for abuse of discretion. See General
Elec. Co. v. Joiner, 522 U.S. 136, 142-43 (1997). A district court’s
gatekeeping obligation under Daubert v. Merrell Dow Pharm. Inc.,
509 U.S. 579 (1993), applies not only to scientific testimony but to
all expert testimony, and the inquiry must be tied to the facts of a par-
ticular case. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150-
52 (1999).

   In the instant matter, the district court found that Holesapple made
a prima facie showing of Riggleman’s qualification to provide expert
testimony on the operation of small vessels, but that Riggleman’s
expert opinion in this matter was unreliable. The district court rea-
soned that the opinion was based purely on conjecture and post hoc
reasoning, and was unsupported by scientific analysis, attempts at
reconstruction, or reference to any proper authority for operations of
small vessels. The appellant argues that the factors employed by the
district court were improper because Riggleman has specialized
knowledge, and nothing more should be required to render an opinion
on good seamanship. The district court’s reliance on such factors,
4                       HOLESAPPLE v. BARRETT
however, reflects a position contrary to that of the appellant as to the
bearing of those factors on the reliability determination.

   Reliability is to be determined by the "principles and methodology"
employed by the expert. See Westberry v. Gislaved Gummi AB, 178
F.3d 257, 261 (4th Cir. 1999) (quoting Daubert, 504 U.S. at 594-95).
"[T]he trial judge must have considerable leeway in deciding in a par-
ticular case how to go about determining whether particular expert
testimony is reliable." Kumho Tire, 526 U.S. at 152. The appellant’s
arguments about the irrelevance of the factors considered by the dis-
trict court are unpersuasive. Although experts with specialized knowl-
edge often extrapolate from existing data, as the Supreme Court
observed, "nothing in either Daubert or the Federal Rules of Evidence
requires a district court to admit opinion evidence that is connected
to existing data only by the ipse dixit of the expert." Kumho Tire, 526
U.S. at 157 (finding no abuse of discretion in rejecting opinion of
expert with specialized knowledge) (quoting Joiner, 522 U.S. at 146).
The opinion below reflects a conscious attempt to strike a balance
between evidentiary rules regarding the admissibility of an expert
opinion, and the Kumho-Daubert gatekeeping function of the district
court to ensure that such opinion is reliable.

   In looking at the affidavit of the tendered expert, it is of some
importance to know that he states that "in forming my opinion on the
cause of this accident, I relied on my experience as a recreational and
commercial boat operator, race boat driver, test boat driver, and
instructor." The quotation is characteristic of the opinion rendered by
the expert, in that throughout it reflects his opinions, without relying
on any of the standard indicia associated with this particular accident.
There is no mention of his consulting weather reports available at the
time, testimony as to wave height, and the fact that there were a num-
ber of other boats in the area immediately around the boat on which
the plaintiff was riding at the time of the accident. The record reveals
no other complaints of substance from these other vessels. All of
these factors should have been considered by the expert, in order to
show that he had formed an opinion based on the facts of the particu-
lar incident rather than making an "opinion" judgment based entirely
on what he considers to be his experience, together with having
reviewed the depositions. As noted above, it still is a requirement that
the expert opinion evidence be connected to existing data by some-
                        HOLESAPPLE v. BARRETT                          5
thing more than the "it is so because I say it is so" of the expert. This
affidavit presents an almost perfect example of an ipse dixit opinion.
When this is combined with the fact that the district court is granted
"considerable leeway" in deciding whether the expert testimony is
reliable enough to justify admission, one must conclude that the dis-
trict court’s denial of the expert’s affidavit was proper and was not
an abuse of discretion.

                                   III

   In reviewing the district court’s order granting summary judgment
to the defendant, we must perform a de novo review of the record
below to determine "whether the plaintiff has proffered sufficient
proof, in the form of admissible evidence, that could carry the burden
of proof of [her] claim at trial." Mitchell v. Data General Corp., 12
F.3d 1310, 1316 (4th Cir. 1993). As the nonmoving party, Holesapple
may not simply rest on her pleadings or on conclusory allegations but
must "set forth specific facts showing that there is a genuine issue for
trial." Fed. R. Civ. P. 56(e).

   To prevail in a negligence action in admiralty, a plaintiff must
demonstrate that the boat owner breached the duty of "exercising rea-
sonable care under the circumstances" that he owes to boat passen-
gers. Kermarec v. Compagnie Generale Transatlantique, 358 U.S.
625, 632 (1959). Holesapple contends that there are genuine disputes
as to whether the defendant breached his duty of reasonable care, by:
(1) not obtaining the plaintiff’s consent before he went into the ocean;
(2) driving his boat at an excessive speed under the circumstances; (3)
failing to keep a proper lookout; (4) failing to warn of three large
waves which the boat struck in succession; and (5) failing to check
the marine forecasts and marine conditions prior to heading out to sea.
Without any form of expert opinion evidence in the case, the plaintiff
is forced back on her own testimony as to the failure of the defendant
to get her consent before entering the ocean, excessive speed, failure
to keep the proper lookout, and failure to warn. While there are bits
of evidence which tend to corroborate the evidence of the plaintiff in
the case, the body of that evidence comes from the testimony of the
plaintiff, which may well be characterized by her answers in deposi-
tion, where, when asked to state what her beliefs were as to the negli-
gence of the defendant, her reply was throughout, "Well, I just was
6                       HOLESAPPLE v. BARRETT
hurt." Such testimony as that outlined above simply is not sufficient
to establish a standard of care against which to measure the defen-
dant’s conduct. It is apparent from those bits of testimony that the
assertions of lack of due care come entirely from the opinion of the
plaintiff, but again, there is no showing of the appropriate standard of
care. After giving full consideration to the parties’ arguments, resolv-
ing all reasonable facts and inferences in favor of the appellant, we
cannot find that Holesapple has presented any more than, at best, a
mere scintilla, or less, of evidence of Barrett’s negligence.

  Accordingly, we affirm the district court’s grant of summary judg-
ment to Barrett.

                                                           AFFIRMED